Order entered November 4, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-01726-CR

                             CHARLES RAY JAMES, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 1
                                  Dallas County, Texas
                          Trial Court Cause No. F12-60716-H

                                           ORDER
       On May 29, 2013, we ordered the Dallas County District Clerk to prepare and file a

supplemental clerk’s record containing a detailed itemization of the costs assessed in this case,

including, but not limited to, specific court costs, fees, and court appointed attorney fees. On

June 11, 2013, the Dallas County District Clerk filed a supplemental clerk’s record. However,

the detailed itemization of costs included in the supplemental record does not comply with the

Texas Code of Criminal Procedure. See TEX. CODE CRIM. PROC. ANN. arts. 103.001, 103.006

(West 2006).

       Accordingly, we ORDER the Dallas County District Clerk to file, within SEVEN DAYS

of this order, a second supplemental clerk’s record that contains a detailed itemization of the

costs assessed in this case that complies with articles 103.001 and 103.006 of the Texas Code of
Criminal Procedure. See id. art. 103.001 (“A cost is not payable by the person charged with the

cost until a written bill is produced or is ready to be produced, containing the items of cost,

signed by the officer who charged the cost or the officer who is entitled to receive payment for

the cost.”) (emphasis added); 103.006 (“If a criminal action or proceeding . . . is appealed, an

officer of the court shall certify and sign a bill of costs stating the costs that have accrued and

send the bill of cost to the court to which the action or proceeding is . . . appealed) (emphasis

added). We further ORDER that the supplemental clerk’s record include a document explaining

any and all abbreviations used to designate a particular fee, cost, or court appointed attorney fee.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Gary

Fitzsimmons, Dallas County District Clerk; the Dallas County District Clerk’s Office, Civil

Records Division; and counsel for all parties.

                                                      /s/     DOUGLAS S. LANG
                                                              JUSTICE